         CASE 0:20-cr-00129-NEB-HB Doc. 45 Filed 08/24/20 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA



United States of America,
                                                   Criminal No. 20-cr-129-2 (NEB/HB)
                    Plaintiff,

v.
                                                   ORDER STRIKING CRIMINAL
McKenzy Ann Degidio Dunn (2),                        MOTION HEARING AS TO
                                                   McKENZY ANN DEGIDIO DUNN
                    Defendant.



      Pursuant to the letter dated August 18, 2020 from Shannon Elkins, defense counsel

(ECF No. 44), informing the Court that defendant will not being filing pretrial motions,

and requesting that she be excused from attending the criminal motion hearing,

      IT IS HEREBY ORDERED that the request (ECF No. 44) is GRANTED and

defendant McKenzy Ann Degidio Dunn is EXCUSED from appearing at the motion

hearing scheduled for September 14, 2020, at 10:00 a.m. The hearing will go forward

as to defendant Samuel Elliott Frey.



Dated: August 24, 2020                    s/ Hildy Bowbeer
                                         HILDY BOWBEER
                                         United States Magistrate Judge
